DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks filed on 06/28/2022 are acknowledged and have been fully considered.  Claims 1-13 are pending.  Claim 8 has been amended.  Claims 1-7 and 9-11 remain withdrawn as being directed to non-elected claims.  Claims 8, 12 and 13 are now under consideration on the merits.
	Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.
Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 12 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2014/0370007; Priority Dec. 6, 2011; Of Record) in view of Miyazaki (Nature, 2012; cited in PTO-892 on 12/12/2018; Of Record) and Engelmann (Isolation and Long-Term Cultivation of Human Corneal Endothelial Cells, IOVS, Vol. 29, No. 11, Nov. 1998; cited in PTO-892 on 12/12/2018; Of Record).
Regarding claims 8 and 13, McCabe teaches culturing corneal endothelial cells (CECs) produced from human embryonic stem cells in 6-well culture plates (see [0313] – reads on a culture container).  McCabe teaches the CECs may be cultured on a matrix comprising laminin 511 (see [0182], see claim 12 – reads on ‘contacting the cells with a composition’).  McCabe teaches the CECs are obtained from stem cells through directed differentiation (see [0179]), so the CECs in its methods are differentiated CECs.
McCabe does not teach its methods are directed to “promoting growth” of differentiated CECs as recited in the preamble.  McCabe does not teach laminin 511-E8 fragment at a concentration 0.1-1.0 µg/cm2 as recited in claim 13.
Miyazaki teaches that laminin E8 fragments including laminin 511-E8 fragment support vigorous proliferation of hESCs and hiPSCs (Fig. 2, pg. 3 col. 2).  Miyazaki teaches the laminin 511-E8 fragment has significantly higher adhesive properties than those of intact laminin-511 (see Fig. 1, pg. 2 col. 2 Results para. 1).  Miyazaki teaches the coating concentration of the laminin-E8s on the culture plates to be from 0.2-25 µg/cm2 (see Fig. 1b) including 0.4 µg/cm2, 0.8 µg/cm2 and 1.5 µg/cm2 (see Fig. 1b, see pg. 8 col. 2 Coating of matrices).  Miyazaki teaches cell adhesion was dose-dependent of the amount of matrix protein coated with different maxima and cell adhesion for laminin 511-E8 was maximum at 1.5 µg/cm2 LM511-E8 (see pg. 2 col. 2 Results para. 1 – concentration of laminin 511-E8 is a result effective variable). Miyazaki teaches the laminin E8 fragments serve as a functionally minimal form that retains full capability for binding to integrin (pg. 2 col. 2 para 2). 
Engelmann teaches culturing human CECs on culture dishes coated with laminin (pg. 1657 col. 2 Coating of the culture dish surfaces) and teaches laminin promotes cell proliferation of human CECs (cell numbers) (see Fig. 3, pg. 1659 col. 2 para 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to replace the matrix protein, laminin 511, on which the CECs are cultured in McCabe’s method, with laminin-511-E8 fragment at 0.2 µg/cm2, 0.4 µg/cm2, and 0.8 µg/cm2, as suggested by Miyazaki.  One of ordinary skill in the art would be motivated to do so because Miyazaki teaches laminin 511-E8 has significantly higher adhesive properties than intact laminin-511 and that laminin 511-E8 fragments serve as a functionally minimal form of laminin 511. There is a reasonable expectation of success in culturing differentiated CECs on a matrix comprising laminin 511-E8 fragment at a concentration of 0.2 µg/cm2, 0.4 µg/cm2, and 0.8 µg/cm2 because Engelmann teaches that laminins promote cell proliferation of CECs. 
The amount of laminin 511-E8 taught by Miyazaki, 0.2-1.5 µg/cm2, overlaps with the ranges from 0.1 to less than 1.5 µg/cm2 as recited in claim 12 and 0.1-1.0 µg/cm2 as recited in claim 13.  Therefore, these ranges of the amount of laminin 511-E8 fragment are rendered obvious.  Further, Miyazaki teaches amount of laminin 511-E8 is a result effective variable because it teaches the cell adhesion is dependent on the amount of laminin 511-E8 coated (see pg. 2 col. 2 Results para. 1).  It would have been obvious to one of ordinary skill in the art to discover optimum or workable ranges of the amount of laminin 511-E8 coated on the culture container in the methods of McCabe in view of Miyazaki and Engelmann through routine optimization within prior art conditions. See MPEP §2144.05 II A.
Regarding the limitations “promoting growth of differentiated corneal endothelial cells” recited in the preamble, the instant specification defines “growth” as a state where the cell number increases, see [0051] on page 27. Also, these limitations are the intended outcome of the recited method steps.  Methods are defined by their constituent steps, not by an intended use or application. See M.P.E.P. § 2111.02. Since McCabe in view of Miyazaki and Engelmann teaches culturing differentiated CECs in a culture container coated with laminin 511-E8 at a concentration of 0.2-25 µg/cm2, including 0.4 µg/cm2, 0.8 µg/cm2 and 1.5 µg/cm2 (this results in contacting the differentiated CECs with a composition comprising laminin 511-E8 fragment at a concentration 0.1 to less than 1.5 µg/cm2 as recited in claim 12 and at a concentration 0.1-1.0 µg/cm2 as recited in claim 13 – which is the active method step in the instant claims), the methods taught by McCabe in view of Miyazaki and Engelmann would also result in the same outcome as the instant claims (promoting growth of differentiated CECs).
Regarding claim 12, McCabe teaches the CECs may be human CECs (par. [0088]) but does not teach the differentiated CECs to be isolated from human cornea. Engelmann teaches methods to isolate CECs from human donor corneas (pg. 1657 col. 1 para 2) and teaches culturing them on culture dishes coated with laminin (pg. 1657 col. 2 Coating of the culture dish surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of McCabe in view of Miyazaki and culture human CECs isolated from human corneas as taught by Engelmann instead of human CECs differentiated from stem cells. The artisan would be motivated to do so because both McCabe and Engelmann teach methods to culture human CECs on laminin and one can use CECs isolated/produced from any source.
The combination of McCabe, Miyazaki and Engelmann renders claims 8, 12 and 13 obvious.
Response to Arguments
Applicant’s arguments filed on 06/28/2022 have been fully considered but are not persuasive.  Applicants argue that instant claim 8 has been amended to recite a specific concentration range of 0.1 to less than 1.5 µg/cm2 of laminin 511-E8 fragment and claim 13 recites the range of 0.1-1.0 µg/cm2 of laminin 511-E8 fragment. Applicants argue that the recited ranges of laminin 511-E8 are optimal coating concentrations to promote corneal endothelial cell (CEC) adhesion as demonstrated in Figures 6 and 12 of the specification. Applicants argue optimal coating concentration is different for different target cells and the cited references do not teach the optimal coating concentration of laminin 511-E8 fragment to promote CEC adhesion (see paras. 2-4 on page 5 of remarks filed 06/28/2022). Applicants argue Miyazaki tests effect of laminin 511-E8 fragment on the growth of embryonic stem cells at a coating concentration of 0 to 25 µg/cm2. Applicants argue while Miyazaki teaches excellent growth of the ESC in the range of 1.5 to 7.5 µg/cm2, cell proliferation is very low at a concentration below 1.5 µg/cm2. Applicants argue that Miyazaki further teaches optimal concentration of laminin 511-E8 for hiPSC is about 7.5 µg/cm2 (see last para on page 5). Applicants argue that a person of ordinary skill would not have predicted the optimal concentration range for promoting adhesion of CECs would have been from 0.1 to less than 1.5 µg/cm2. Applicants argue McCabe and Engelmann do not remedy the deficiencies of Miyazaki and argue the rejections of claims 8, 12 and 13 under 35 U.S.C. 103 over McCabe in view of Miyazaki and Engelmann should be withdrawn (see page 6 of remarks filed 06/28/2022). 
These arguments are not persuasive because applicants are arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant claims are rejected as being obvious under 35 USC 103 over the combined teachings of McCabe, Miyazaki and Engelmann as discussed above.  
McCabe teaches culturing corneal endothelial cells (CECs) produced from human embryonic stem cells through directed differentiation (see [0179] - so the CECs in its methods are differentiated CECs) in 6-well culture plates (see [0313] – reads on a culture container).  McCabe teaches the CECs may be cultured on a matrix comprising laminin 511 (see [0182], see claim 12 – reads on ‘contacting the cells with a composition’).  
Engelmann teaches laminin promotes cell proliferation of human CECs (cell numbers) (see Fig. 3, pg. 1659 col. 2 para 2). The instant specification defines “growth” as a state where the cell number increases, see [0051] on page 27.
Miyazaki teaches laminin E8 fragments including laminin 511-E8 fragment support vigorous proliferation of hESCs and hiPSCs (Fig. 2, pg. 3 col. 2). Miyazaki teaches the coating concentration of the laminin-E8s on the culture plates to be from 0.2-25 µg/cm2, including 0.4 µg/cm2, 0.8 µg/cm2 and 1.5 µg/cm2 (see Fig. 1b, see pg. 8 col. 2 Coating of matrices). Miyazaki teaches the laminin E8 fragments serve as a functionally minimal form that retains full capability for binding to integrin (pg. 2 col. 2 para 2). 
In light of these teachings, there is a reasonable expectation of success that modifying the methods of McCabe and culturing differentiated CECs on a matrix comprising laminin 511-E8 fragment at 0.2 µg/cm2, 0.4 µg/cm2, 0.8 µg/cm2 and 1.5 µg/cm2 would promote proliferation of the CECs (increase of cell numbers) because Engelmann teaches that laminins promote cell proliferation of CECs and the same coating concentration of laminin 511 E8 fragment taught by Miyazaki would be applicable to other types of cells such as CECs.  Applicants have not provided any evidence that laminin 511 E8 at the claimed concentrations would not be expected to promote cell growth of corneal endothelial cells.  Since Miyazaki explicitly teaches that the laminin 511 E8 fragments serve as a functionally minimal form that retains full capability for binding to integrin (pg. 2 col. 2 para 2), this fragment would predictably bind to the integrin expressed on the surface of CECs. Further, Miyazaki teaches amount of laminin 511-E8 is a result effective variable because it teaches the cell adhesion is dependent on the amount of laminin 511-E8 coated (see pg. 2 col. 2 Results para. 1).  It would have been obvious to one of ordinary skill in the art to discover optimum or workable ranges of the amount of laminin 511-E8 coated on the culture container in the methods of McCabe in view of Miyazaki and Engelmann through routine optimization within prior art conditions. See MPEP §2144.05 II A.
Miyazaki teaches that cell adhesion is dependent on the type of matrix protein and amount of matrix protein coated (see page 2 col. 2 Results para. 1). Miyazaki teaches that maximal stem cell adhesion was observed for laminin 511-E8 at 1.5µg/cm2 (see page 2 col. 2 Results para. 1) and teaches that at amounts higher than 1.5µg/cm2 the effect was lower than at 1.5µg/cm2 (see Fig. 1b). Therefore, it is not unexpected that higher concentrations of 2 and 4 µg/cm2 of laminin 511-E8 would not result in better growth as disclosed in Fig. 6 and 12.
The rejections of claims 8, 12 and 13 under 35 U.S.C. 103 over McCabe in view of Miyazaki and Engelmann are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657